UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period :	September 1, 2014 — August 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Consumer Fund Annual report 8 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 48 About the Trustees 50 Officers 52 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Consumer staples and consumer discretionary products and services industries may be affected by demographic and product trends, competition, economic trends, and consumer confidence. The fund concentrates on a limited group of industries and is non-diversified. Because the fund may invest in fewer issuers, it is vulnerable to common economic forces and may result in greater losses and volatility. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: A string of negative developments has kept markets on edge in recent months. Greece’s debt crisis flared, oil prices dropped again, and the People’s Bank of China, in an effort to stem a slumping economy, unexpectedly devalued the yuan. The cumulative effect of these events appeared to contribute to a brief correction in global stock markets during late summer. Through it all, the U.S. economy has remained resilient, which is likely to prompt the Federal Reserve to raise interest rates for the first time in over a decade. If higher interest rates in the U.S. markets attract global capital, regions outside of the United States could experience greater market volatility and constrained growth. In contrast, central banks in Europe, Japan, and China appear committed, for the foreseeable future, to low-interest-rate policies to foster growth. The different trajectories of central bank policies may be another source of volatility. Amid changing market conditions, you may find it reassuring to know that Putnam’s portfolio managers have deep experience and research-driven viewpoints that guide their investment decisions. The interview in the following pages provides you with additional insight into economic and market conditions, as well as a review of your fund’s performance. We also would encourage you to consult with your financial advisor to discuss whether your mix of investments requires any adjustment to stay on track toward your long-term goals. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Global Consumer Fund Interview with your fund’s portfolio manager How was the environment for investing in consumer stocks during the 12-month reporting period ended August31, 2015? Although their returns were modest overall, consumer stocks in both U.S. and international markets generally outperformed broader stock market indexes for the period. In the U.S. market, stocks encountered quite a bit of volatility, including a decline of nearly 10% in October2014 in response to global geopolitical tensions and slowing growth in Europe and China. U.S. stocks recovered dramatically and surged to new record highs as 2014 came to a close, while non-U.S. markets ended 2014 with declines in the face of more difficult macroeconomic conditions. For the first half of 2015, stock performance was relatively flat with occasional bouts of volatility. Among the issues that rattled markets were plunging oil prices, the impact of a strong U.S. dollar on corporate profits, and the debt crisis in Greece. Despite these worries, the bull market for U.S. stocks marked its sixth anniversary in March. After a quiet summer, the relative calm in the markets disappeared quite suddenly. In August, the final month of the period, stock markets around the world declined dramatically. Most markets experienced a correction, which is defined as a drop of 10% or more. The downturn was due in large part to concerns about the economic slowdown in China, the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 8/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 16. Global Consumer Fund 5 world’s second-largest economy and a key driver of growth across world markets. How did the fund perform in this environment? For the 12-month period, the fund delivered a return of 5.10%, outperforming its benchmark, the MSCI World Consumer Discretionary & Consumer Staples Index [ND], which returned 3.92%. Can you provide examples of stocks that helped the fund’s performance relative to the benchmark? The fund’s investment in Amazon.com was the most notable highlight. The stock of this Internet retail giant fluctuated quite a bit over the period — the emotions of investors shifted between overly bullish and unreasonably pessimistic, in our view. When we first added Amazon to the portfolio about a year ago, investors were very worried about the company’s investments in its business, which were designed to achieve stronger growth for the company over time but were hurting profit margins in the near term. We agreed with Amazon management’s approach, and we believed the company’s stock price was being unfairly punished. We chose to make Amazon the largest holding in the portfolio — a decision that proved beneficial as its price rose considerably and the stock became the top contributor to performance for the period. Fund performance was also boosted by the stock of Coty, a manufacturer and marketer of beauty products. We believed the company offered solid growth potential, due in part to its management team and its acquisition strategies. During the period, it was announced that Coty would buy Procter & Gamble’s beauty businesses for $12.5 billion. It was one of the largest mergers in the cosmetics industry, and we believe it will be Allocations are shown as a percentage of the fund’s net assets as of 8/31/15. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 Global Consumer Fund beneficial for Coty, which remained in the fund’s portfolio at the close of the period. Another portfolio highlight was our investment in Michael’s Companies, an arts-and-crafts specialty retailer. The stock became available with the company’s IPO [initial public offering] in June2014. We added it to the portfolio several months later, when we believed it was more attractively priced. The stock struggled when investors became concerned about the declining popularity of Rainbow Loom, a product that had boosted Michael’s sales considerably in 2013. However, the impact on profitability was not as damaging as analysts expected, and the stock rebounded as a result. Michael’s stock remained in the portfolio at the close of the period, and we believe the company’s core business and management team are solid. Finally, the stock of Rightmove, a United Kingdom-based business, helped fund performance for the period. Its primary business is a website that features properties for sale or rent. As the “go-to” site for U.K. house and apartment hunters, the business has considerable pricing power, in our view. Could you discuss some holdings that did not perform as well? The top detractor for the period was Michael Kors Holdings, a retailer of accessories such as handbags and watches. The company has experienced extraordinary growth and market share gains in U.S. markets, but its stock declined as U.S. store traffic and sales slowed and its European business struggled. We continue to believe the company offers This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 8/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Consumer Fund 7 a durable brand with long-term growth potential, and its stock price is attractive, in our view. It remained in the portfolio at the close of the period. Two other detractors — Melco Crown Entertainment and Wynn Resorts — were hurt by a slowdown in the international gaming business, specifically in Macao, China. Casino business in Macao, the world’s largest gambling center, weakened dramatically in 2014 due to slowing economic growth and a crackdown on corruption in China that discouraged many people from visiting casinos. We believe Macao remains poised for strong long-term growth, especially considering that only a small portion of China’s population — less than 2 percent — has visited Macao. Despite the disappointing recent performance, we believe these two stocks continue to represent attractive investment opportunities. In our view, they are among the most undervalued holdings in the fund’s portfolio. What role did derivatives play in the portfolio? Although derivative investments were not a significant part of the portfolio, they did affect performance. Specifically, forward currency contracts, which were used to hedge foreign exchange risk, had a negative impact during the period. Did you make any notable shifts in the portfolio or your strategy? My overall strategy remained unchanged — I look for what I believe are solid businesses with strong long-term growth potential and durable competitive advantages that are not already priced into their stocks. In other words, I try to find great companies that are underestimated by other investors, and I aim to keep them in the portfolio for a long time. I focus on the fund’s core strengths: a This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Global Consumer Fund disciplined investment process, a portfolio that can take advantage of opportunities in markets around the world, and a team of analysts with extensive experience in covering the universe of consumer stocks. One change I made during the period relates to the composition of the portfolio. In an effort to focus more intently on our best ideas, I trimmed the number of stocks owned by the fund. This added concentration allows us to emphasize those companies about which we have the strongest conviction, and to give these stocks a greater weighting in the portfolio. As a result of this streamlining process, Amazon.com became a larger holding, on an absolute basis and relative to the benchmark. And, as I mentioned earlier, it was also the biggest contributor to performance for the fiscal year. As the fund begins a new fiscal year, what is your outlook? I remain reasonably optimistic about investment opportunities, and the sharp market downturn at the close of the period helped us increase the fund’s weightings in our top ideas at attractive prices. In the U.S. market, I believe consumer stocks continue to benefit from home price appreciation and a strengthening labor market. Many markets outside the United States have been struggling with slowing growth and volatile stock performance, but we will monitor these regions and, when we believe it is appropriate, we will seek to take advantage of downturns. Thank you, Walter, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Walter D. Scully has an M.B.A. from the Booth School of Business at the University of Chicago and a B.S. from Ohio State University. He has been in the investment industry since he joined Putnam in 1996. Global Consumer Fund 9 IN THE NEWS Collapsing commodity prices caused turbulence in global markets this summer. One of the leading factors pressuring prices was the economic slowdown in China. China remains the world’s second-largest economy and the largest consumer of most commodities, representing about 40% to 50% of global commodity demand. Much of China’s slowdown has been attributed to government efforts to transform the economy by changing the engine of growth from exports to consumer spending. With less need to build new infrastructure, the demand for commodities such as oil, copper, and steel has fallen. As a result, global prices of such commodities have dropped nearly 20% year to date. Furthermore, the price of crude oil is more than 50% below levels seen in 2014, although supply and demand factors outside China have played a significant role in the price movements for this commodity. Global oil supplies surged as North American companies increased production, and the United States emerged as one of the world’s largest producers. Meanwhile, OPEC has continued to maintain last year’s levels of oil production, but demand growth has moderated. 10 Global Consumer Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended August 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 8/31/15 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 172.53% 156.86% 159.01% 159.01% 159.14% 159.14% 163.49% 154.27% 168.05% 177.04% Annual average 16.14 15.12 15.26 15.26 15.27 15.27 15.55 14.94 15.85 16.42 5 years 98.79 87.36 91.34 89.34 91.49 91.49 93.84 87.06 96.41 101.24 Annual average 14.73 13.38 13.86 13.62 13.87 13.87 14.15 13.34 14.45 15.01 3 years 48.87 40.31 45.43 42.43 45.59 45.59 46.60 41.47 47.65 49.94 Annual average 14.18 11.95 13.30 12.51 13.34 13.34 13.60 12.26 13.87 14.46 1 year 5.10 –0.94 4.25 –0.33 4.33 3.42 4.53 0.87 4.82 5.36 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Global Consumer Fund 11 Comparative index returns For periods ended 8/31/15 MSCI World Consumer Discretionary & Consumer Staples Index (ND) Life of fund 157.35% Annual average 15.15 5 years 98.94 Annual average 14.75 3 years 46.51 Annual average 13.58 1 year 3.92 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $25,901 and $25,914, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $25,427. A $10,000 investment in the fund’s class R and Y shares would have been valued at $26,805 and $27,704, respectively. 12 Global Consumer Fund Fund price and distribution information For the 12-month period ended 8/31/15 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.068 — — — $0.061 $0.125 Capital gains Long-term gains 1.489 $1.489 $1.489 $1.489 1.489 1.489 Short-term gains 0.851 0.851 0.851 0.851 0.851 0.851 Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/14 $19.51 $20.70 $19.06 $18.98 $19.34 $20.04 $19.36 $19.57 8/31/15 18.00 19.10 17.45 17.38 17.79 18.44 17.80 18.05 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class Y (inception dates) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) (12/18/08) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 161.48% 146.44% 148.47% 148.47% 148.55% 148.55% 152.83% 143.98% 157.21% 165.99% Annual average 15.23 14.22 14.36 14.36 14.37 14.37 14.66 14.05 14.95 15.52 5 years 70.84 61.01 64.45 62.45 64.57 64.57 66.64 60.81 68.79 73.00 Annual average 11.31 10.00 10.46 10.19 10.48 10.48 10.75 9.97 11.04 11.59 3 years 40.97 32.86 37.85 34.85 37.88 37.88 38.91 34.05 39.92 41.99 Annual average 12.13 9.93 11.29 10.48 11.30 11.30 11.58 10.26 11.85 12.40 1 year 5.43 -0.63 4.68 0.08 4.70 3.78 4.91 1.24 5.20 5.75 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Global Consumer Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 8/31/14* 1.29% 2.04% 2.04% 1.79% 1.54% 1.04% Total annual operating expenses for the fiscal year ended 8/31/14 1.68% 2.43% 2.43% 2.18% 1.93% 1.43% Annualized expense ratio for the six-month period ended 8/31/15† 1.26% 2.01% 2.01% 1.76% 1.51% 1.01% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 12/30/15. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from March 1, 2015, to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.31 $10.04 $10.05 $8.80 $7.56 $5.06 Ending value (after expenses) $986.80 $982.50 $983.00 $984.00 $985.60 $988.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Global Consumer Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended August 31, 2015, use the following calculation method. To find the value of your investment on March 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.41 $10.21 $10.21 $8.94 $7.68 $5.14 Ending value (after expenses) $1,018.85 $1,015.07 $1,015.07 $1,016.33 $1,017.59 $1,020.11 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 8/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Global Consumer Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Consumer Discretionary & Consumer Staples Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the consumer discretionary and consumer staples sector. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 16 Global Consumer Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of August 31, 2015, Putnam employees had approximately $492,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Global Consumer Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Global Consumer Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2015. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the Global Consumer Fund 19 fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain 20 Global Consumer Fund competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations were not operative. However, in the case of your fund, the second of the expense limitations was operative during its fiscal year ending in 2014. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in Global Consumer Fund 21 concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return and its performance relative to its benchmark over the one-year, three-year and five-year periods ended December 31, 2014. Your fund’s class A shares’ gross return was positive over the one-year, three-year and five-year periods, trailed the return of its benchmark over the one-year period and exceeded the return of its benchmark over the three-year and five-year periods. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern in particular about your fund’s underperformance relative to its benchmark over the one-year period ended December 31, 2014 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s individual security selections in a number of industries, including specialty retail, diversified consumer services, and media. 22 Global Consumer Fund The Trustees observed that Putnam Management remained confident in the portfolio manager and his investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Global Consumer Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24 Global Consumer Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Global Consumer Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of August 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of August 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Consumer Fund as of August 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts October 14, 2015 Global Consumer Fund 25 The fund’s portfolio 8/31/15 COMMON STOCKS (93.8%)* Shares Value Automobiles (4.4%) Fiat Chrysler Automobiles NV (United Kingdom) † 52,034 $729,022 Toyota Motor Corp. (Japan) 10,200 605,093 Beverages (1.1%) Anheuser-Busch InBev SA/NV (Belgium) 3,056 333,295 Building products (1.8%) Fortune Brands Home & Security, Inc. 11,758 562,620 Chemicals (2.7%) Sherwin-Williams Co. (The) 3,251 831,638 Diversified consumer services (0.1%) ITT Educational Services, Inc. † S 9,077 34,583 Food and staples retail (1.1%) Seven & i Holdings Co., Ltd. (Japan) 7,900 344,711 Food products (7.7%) Associated British Foods PLC (United Kingdom) 16,937 829,878 Kerry Group PLC Class A (Ireland) 4,376 324,791 Nestle SA (Switzerland) 11,916 875,480 Pinnacle Foods, Inc. 7,390 331,368 Hotels, restaurants, and leisure (12.1%) Compass Group PLC (United Kingdom) 53,964 851,262 Hilton Worldwide Holdings, Inc. † 37,439 929,610 Lindblad Expeditions Holdings, Inc. † 12,100 115,676 Melco Crown Entertainment, Ltd. ADR (Hong Kong) S 49,035 863,997 Restaurant Brands International LP (Units) (Canada) 71 2,671 Restaurant Brands International, Inc. (Canada) 14,866 569,962 Wynn Resorts, Ltd. 5,130 385,007 Household durables (1.0%) Coway Co., Ltd. (South Korea) 4,397 313,766 Household products (1.1%) Henkel AG & Co. KGaA (Preference) (Germany) 3,288 344,245 Internet and catalog retail (10.1%) Amazon.com, Inc. † 3,380 1,733,570 Ctrip.com International, Ltd. ADR (China) † 6,930 460,499 Priceline Group, Inc. (The) † 703 877,794 Media (10.3%) Charter Communications, Inc. Class A † S 2,760 501,244 Discovery Communications, Inc. Class A † S 19,794 526,520 DISH Network Corp. Class A † 4,320 256,046 Liberty Global PLC Ser. C (United Kingdom) † 19,452 872,811 Rightmove PLC (United Kingdom) 10,996 625,890 WPP PLC (United Kingdom) 18,572 383,819 26 Global Consumer Fund COMMON STOCKS (93.8%)* cont. Shares Value Multiline retail (3.0%) Macy’s, Inc. 15,476 $907,048 Personal products (7.9%) Coty, Inc. Class A † 46,596 1,412,325 Edgewell Personal Care Co. 11,108 978,170 Real estate investment trusts (REITs) (4.3%) American Tower Corp. 7,650 705,254 Gaming and Leisure Properties, Inc. 19,567 605,403 Real estate management and development (3.7%) RE/MAX Holdings, Inc. Class A 30,632 1,123,582 Software (5.1%) Activision Blizzard, Inc. 32,136 920,054 Nintendo Co., Ltd. (Japan) 3,100 639,510 Specialty retail (5.8%) Bed Bath & Beyond, Inc. † 4,124 256,142 Michaels Cos., Inc. (The) † 12,844 336,641 Tile Shop Holdings, Inc. † S 31,655 376,695 TJX Cos., Inc. (The) 11,542 811,633 Textiles, apparel, and luxury goods (5.3%) Luxottica Group SpA (Italy) 5,217 351,795 Michael Kors Holdings, Ltd. † 9,114 396,094 Moncler SpA (Italy) 25,281 454,893 Tumi Holdings, Inc. † 20,902 412,187 Tobacco (5.2%) Imperial Tobacco Group PLC (United Kingdom) 7,544 362,428 Japan Tobacco, Inc. (Japan) 10,500 374,972 Philip Morris International, Inc. 10,838 864,872 Total common stocks (cost $25,875,422) SHORT-TERM INVESTMENTS (13.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.26% d Shares 2,005,100 $2,005,100 Putnam Short Term Investment Fund 0.13% L Shares 2,074,654 2,074,654 U.S. Treasury Bills 0.04%, October 15, 2015 ∆ $110,000 109,995 Total short-term investments (cost $4,189,749) TOTAL INVESTMENTS Total investments (cost $30,065,171) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank OTC Over-the-counter Global Consumer Fund 27 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2014 through August 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $30,608,831. † This security is non-income-producing. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $98,553 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 62.7% China 1.5% United Kingdom 15.1 Germany 1.1 Japan 6.3 Belgium 1.1 Switzerland 2.8 Ireland 1.1 Hong Kong 2.8 South Korea 1.0 Italy 2.6 Total 100.0% Canada 1.9 ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $8,627,596) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/16/15 $97,279 $97,160 $119 Canadian Dollar Buy 10/21/15 43,397 45,428 (2,031) Barclays Bank PLC Euro Buy 9/16/15 59,486 58,162 1,324 Hong Kong Dollar Sell 11/18/15 522,558 522,379 (179) Japanese Yen Buy 11/18/15 515,880 503,996 11,884 Singapore Dollar Buy 11/18/15 73,249 75,073 (1,824) Swiss Franc Buy 9/16/15 73,276 75,182 (1,906) 28 Global Consumer Fund FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $8,627,596) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Danish Krone Buy 9/16/15 $68,624 $68,293 $331 Euro Buy 9/16/15 170,377 166,532 3,845 Japanese Yen Sell 11/18/15 40,673 39,734 (939) Credit Suisse International Australian Dollar Buy 10/21/15 184,635 198,193 (13,558) British Pound Buy 9/16/15 92,370 93,746 (1,376) Canadian Dollar Buy 10/21/15 39,901 41,775 (1,874) Euro Buy 9/16/15 298,888 290,411 8,477 Japanese Yen Buy 11/18/15 180,301 176,144 4,157 Swedish Krona Buy 9/16/15 68,861 68,622 239 Swiss Franc Buy 9/16/15 106,705 106,477 228 Deutsche Bank AG Australian Dollar Sell 10/21/15 52,175 55,970 3,795 British Pound Sell 9/16/15 391,572 395,555 3,983 Canadian Dollar Sell 10/21/15 92,950 97,283 4,333 Euro Buy 9/16/15 173,856 170,060 3,796 HSBC Bank USA, National Association British Pound Sell 9/16/15 299,663 296,149 (3,514) Canadian Dollar Sell 10/21/15 203,608 213,166 9,558 Japanese Yen Sell 11/18/15 326,370 318,894 (7,476) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 127,846 137,238 (9,392) British Pound Sell 9/16/15 215,426 213,463 (1,963) Canadian Dollar Buy 10/21/15 94,926 96,244 (1,318) Euro Buy 9/16/15 5,500 5,383 117 Japanese Yen Buy 11/18/15 245,649 239,973 5,676 Swiss Franc Buy 9/16/15 111,362 114,243 (2,881) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 46,070 47,065 (995) British Pound Sell 9/16/15 445,274 454,394 9,120 Canadian Dollar Buy 10/21/15 49,097 51,394 (2,297) Euro Buy 9/16/15 410,453 401,728 8,725 Hong Kong Dollar Sell 11/18/15 222,009 221,935 (74) Japanese Yen Buy 11/18/15 353,484 345,360 8,124 Swedish Krona Buy 9/16/15 240,162 241,860 (1,698) Swiss Franc Buy 9/16/15 47,401 44,245 3,156 UBS AG British Pound Sell 9/16/15 334,494 331,903 (2,591) Canadian Dollar Buy 10/21/15 18,316 19,171 (855) Euro Buy 9/16/15 315,388 313,034 2,354 Japanese Yen Buy 11/18/15 161,595 157,008 4,587 Swiss Franc Buy 9/16/15 114,674 117,672 (2,998) Global Consumer Fund 29 FORWARD CURRENCY CONTRACTS at 8/31/15 (aggregate face value $8,627,596) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) WestPac Banking Corp. Canadian Dollar Buy 10/21/15 $1,748 $1,830 $(82) Euro Buy 9/16/15 599,799 586,830 12,969 Japanese Yen Buy 11/18/15 318,616 311,239 7,377 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 8/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 4,854 $— 7/16/16 (3 month A basket $(85,045) USD-LIBOR-BBA (JPCMPTMD) of plus 0.30%) common stocks Total $— ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $12,545,289 $3,396,681 $— Consumer staples 4,306,418 3,070,117 — Financials 2,434,239 — — Industrials 562,620 — — Information technology 1,559,564 — — Materials 831,638 — — Total common stocks — Short-term investments 2,074,654 2,115,095 — Totals by level $— 30 Global Consumer Fund Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $56,453 $— Total return swap contracts — (85,045) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. Global Consumer Fund 31 Statement of assets and liabilities 8/31/15 ASSETS Investment in securities, at value, including $1,923,057 of securities on loan (Note 1): Unaffiliated issuers (identified cost $25,985,417) $28,816,561 Affiliated issuers (identified cost $4,079,754) (Notes 1 and 5) 4,079,754 Dividends, interest and other receivables 23,570 Foreign tax reclaim 14,629 Receivable for shares of the fund sold 96,478 Receivable for investments sold 324,533 Receivable from Manager (Note 2) 7,852 Unrealized appreciation on forward currency contracts (Note 1) 118,274 Prepaid assets 17,445 Total assets LIABILITIES Payable for investments purchased 614,583 Payable for shares of the fund repurchased 33,254 Payable for custodian fees (Note 2) 4,038 Payable for investor servicing fees (Note 2) 9,036 Payable for Trustee compensation and expenses (Note 2) 2,734 Payable for administrative services (Note 2) 85 Payable for distribution fees (Note 2) 13,632 Unrealized depreciation on OTC swap contracts (Note 1) 85,045 Unrealized depreciation on forward currency contracts (Note 1) 61,821 Collateral on securities loaned, at value (Note 1) 2,005,100 Other accrued expenses 60,937 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $26,692,709 Undistributed net investment income (Note 1) 26,774 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,088,176 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,801,172 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 32 Global Consumer Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($18,453,089 divided by 1,025,346 shares) $18.00 Offering price per class A share (100/94.25 of $18.00)* $19.10 Net asset value and offering price per class B share ($1,623,957 divided by 93,037 shares)** $17.45 Net asset value and offering price per class C share ($4,600,694 divided by 264,779 shares)** $17.38 Net asset value and redemption price per class M share ($115,226 divided by 6,476 shares) $17.79 Offering price per class M share (100/96.50 of $17.79)* $18.44 Net asset value, offering price and redemption price per class R share ($1,320,897 divided by 74,197 shares) $17.80 Net asset value, offering price and redemption price per class Y share ($4,494,968 divided by 249,009 shares) $18.05 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Consumer Fund 33 Statement of operations Year ended 8/31/15 INVESTMENT INCOME Dividends (net of foreign tax of $15,366) $353,404 Interest (including interest income of $1,008 from investments in affiliated issuers) (Note 5) 1,325 Securities lending (Note 1) 7,567 Total investment income EXPENSES Compensation of Manager (Note 2) 151,204 Investor servicing fees (Note 2) 47,389 Custodian fees (Note 2) 14,478 Trustee compensation and expenses (Note 2) 953 Distribution fees (Note 2) 95,234 Administrative services (Note 2) 591 Auditing and tax fees 46,572 Blue sky expense 74,175 Other 25,867 Fees waived and reimbursed by Manager (Note 2) (113,468) Total expenses Expense reduction (Note 2) (1,163) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,741,295 Net realized gain on swap contracts (Note 1) 81,194 Net realized loss on foreign currency transactions (Note 1) (540,627) Net unrealized appreciation of assets and liabilities in foreign currencies during the year 122,173 Net unrealized depreciation of investments and swap contracts during the year (655,145) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Global Consumer Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 8/31/15 Year ended 8/31/14 Operations: Net investment income $20,464 $167,768 Net realized gain on investments and foreign currency transactions 1,281,862 3,525,263 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (532,972) (474,828) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (44,547) (45,131) Class R (3,528) (361) Class Y (25,066) (22,636) Net realized short-term gain on investments Class A (557,499) (482,667) Class B (55,656) (40,069) Class C (175,081) (94,892) Class M (3,177) (1,980) Class R (49,213) (6,332) Class Y (170,647) (147,252) From net realized long-term gain on investments Class A (975,459) (544,625) Class B (97,382) (45,213) Class C (306,340) (107,074) Class M (5,559) (2,235) Class R (86,109) (7,144) Class Y (298,583) (166,155) Increase from capital share transactions (Note 4) 7,745,619 4,520,557 Total increase in net assets NET ASSETS Beginning of year 24,947,704 18,922,710 End of year (including undistributed net investment income of $26,774 and $134,822, respectively) The accompanying notes are an integral part of these financial statements. Global Consumer Fund 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A August 31, 2015 .04 .86 (.07) (2.34) — 1.26 .21 70 August 31, 2014 .15 2.69 (.06) (1.34) — 1.29 .76 102 August 31, 2013 .11 3.18 (.13) (.23) — e 1.35 .66 59 August 31, 2012 .14 1.67 (.21) (1.08) — e 1.41 .98 92 August 31, 2011 .06 2.27 (.12) (.83) .01 1.40 .40 82 Class B August 31, 2015 (.09) .82 — (2.34) — 2.01 (.52) 70 August 31, 2014 — e 2.65 — (1.34) — 2.04 .03 102 August 31, 2013 (.01) 3.12 (.04) (.23) — e 2.10 (.08) 59 August 31, 2012 .04 1.65 (.13) (1.08) — e 2.16 .29 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.33) 82 Class C August 31, 2015 (.09) .83 — (2.34) — 2.01 (.51) 70 August 31, 2014 — e 2.64 — (1.34) — 2.04 .01 102 August 31, 2013 (.02) 3.12 (.05) (.23) — e 2.10 (.11) 59 August 31, 2012 .04 1.63 (.17) (1.08) — e 2.16 .24 92 August 31, 2011 (.05) 2.24 (.03) (.83) .01 2.15 (.31) 82 Class M August 31, 2015 (.05) .84 — (2.34) — 1.76 (.25) 70 August 31, 2014 .05 2.68 — (1.34) — 72 1.79 .26 102 August 31, 2013 .02 3.17 (.06) (.23) — e 56 1.85 .12 59 August 31, 2012 .05 1.69 (.14) (1.08) — e 46 1.91 .36 92 August 31, 2011 (.01) 2.26 (.06) (.83) — e 55 1.90 (.09) 82 Class R August 31, 2015 — e .84 (.06) (2.34) — 1.51 (.01) 70 August 31, 2014 .07 f 2.71 (.04) (1.34) — 1.54 .32 f 102 August 31, 2013 .07 3.15 (.10) (.23) — e 1.60 .39 59 August 31, 2012 .10 1.67 (.22) (1.08) — e 67 1.66 .70 92 August 31, 2011 .02 2.28 (.09) (.83) .01 24 1.65 .16 82 Class Y August 31, 2015 .09 .86 (.13) (2.34) — 1.01 .49 70 August 31, 2014 .20 2.70 (.10) (1.34) — 1.04 1.03 102 August 31, 2013 .15 3.18 (.17) (.23) — e 1.10 .91 59 August 31, 2012 .17 1.68 (.26) (1.08) — e 1.16 1.19 92 August 31, 2011 .11 2.26 (.15) (.83) .01 1.15 .69 82 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 Global Consumer Fund Global Consumer Fund 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets August 31, 2015 0.46% August 31, 2014 0.39 August 31, 2013 0.34 August 31, 2012 0.48 August 31, 2011 0.40 e Amount represents less than $0.01 per share. f The net investment income ratio and per share amount shown for the period ending August 31, 2014 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. The accompanying notes are an integral part of these financial statements. 38 Global Consumer Fund Notes to financial statements 8/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2014 through August 31, 2015. Putnam Global Consumer Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund concentrates its investments in the consumer staples and consumer discretionary products and services industries and invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. Potential investments include companies involved in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. The fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Putnam Management may also consider other factors that it believes will cause the stock price to rise and may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Global Consumer Fund 39 Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange 40 Global Consumer Fund rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts Global Consumer Fund 41 outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $101,857 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,000 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $2,005,100 and the value of securities loaned amounted to $1,923,057. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015 the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and the same unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% (0.11% Prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with 42 Global Consumer Fund income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from unrealized gains and losses on passive foreign investment companies, from net operating loss and from income on swap contracts. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $55,371 to decrease undistributed net investment income and $55,371 to increase accumulated net realized gain. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $4,491,211 Unrealized depreciation (1,870,449) Net unrealized appreciation 2,620,762 Undistributed long-term gain 880,350 Undistributed short-term gain 418,210 Cost for federal income tax purposes $30,275,553 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.780% of the first $5 billion, 0.580% of the next $50 billion, 0.730% of the next $5 billion, 0.560% of the next $50 billion, 0.680% of the next $10 billion, 0.550% of the next $100 billion and 0.630% of the next $10 billion, 0.545% of any excess thereafter. Putnam Management has contractually agreed, through December 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $113,468 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Global Consumer Fund 43 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $26,192 ClassR 2,334 ClassB 2,691 ClassY 8,113 ClassC 7,913 Total ClassM 146 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $73 under the expense offset arrangements and by $1,090 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $14, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $33,797 ClassM 562 ClassB 13,931 ClassR 6,027 ClassC 40,917 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $11,461 and $50 from the sale of classA and classM shares, respectively, and received $53 and no monies in contingent deferred sales charges from redemptions of classB and classC shares, respectively. 44 Global Consumer Fund A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $20,096,436 $16,803,963 U.S. government securities (Long-term) — — Total Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 8/31/15 Year ended 8/31/14 ClassA Shares Amount Shares Amount Shares sold 527,746 $9,812,587 621,298 $12,112,164 Shares issued in connection with reinvestment of distributions 89,400 1,546,627 41,547 786,901 617,146 11,359,214 662,845 12,899,065 Shares repurchased (302,152) (5,558,108) (621,006) (12,054,263) Net increase Year ended 8/31/15 Year ended 8/31/14 ClassB Shares Amount Shares Amount Shares sold 27,028 $481,527 16,001 $303,018 Shares issued in connection with reinvestment of distributions 8,978 151,461 4,535 84,354 36,006 632,988 20,536 387,372 Shares repurchased (10,976) (197,837) (12,790) (241,121) Net increase Year ended 8/31/15 Year ended 8/31/14 ClassC Shares Amount Shares Amount Shares sold 99,564 $1,783,512 90,058 $1,681,606 Shares issued in connection with reinvestment of distributions 28,586 479,959 10,869 201,410 128,150 2,263,471 100,927 1,883,016 Shares repurchased (64,013) (1,134,806) (27,681) (519,999) Net increase Global Consumer Fund 45 Year ended 8/31/15 Year ended 8/31/14 ClassM Shares Amount Shares Amount Shares sold 2,451 $44,041 492 $9,128 Shares issued in connection with reinvestment of distributions 509 8,736 224 4,215 2,960 52,777 716 13,343 Shares repurchased (217) (4,043) (122) (2,366) Net increase Year ended 8/31/15 Year ended 8/31/14 ClassR Shares Amount Shares Amount Shares sold 12,935 $234,732 52,959 $1,021,457 Shares issued in connection with reinvestment of distributions 8,101 138,850 734 13,837 21,036 373,582 53,693 1,035,294 Shares repurchased (7,609) (142,609) (2,554) (48,725) Net increase Year ended 8/31/15 Year ended 8/31/14 ClassY Shares Amount Shares Amount Shares sold 122,862 $2,279,777 174,364 $3,375,488 Shares issued in connection with reinvestment of distributions 28,525 494,049 17,698 335,899 151,387 2,773,826 192,062 3,711,387 Shares repurchased (144,458) (2,672,836) (131,829) (2,542,446) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassM 1,481 22.9% $26,347 ClassR 1,506 2.0 26,807 At the close of the reporting period, the Putnam Global Sector Fund owned 5.6% of the outstanding shares of the fund. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $705,879 $13,254,995 $11,886,220 $1,008 $2,074,654 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 46 Global Consumer Fund Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund concentrates the majority of its investments in the consumer staples and consumer discretionary sectors, which involves more risk than a fund that invests more broadly. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $8,900,000 OTC total return swap contracts (notional) $510,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $118,274 Payables $61,821 Equity contracts Receivables — Payables 85,045 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Foreign exchange contracts $(538,210) $— $(538,210) Equity contracts — 81,194 $81,194 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Foreign exchange contracts $123,302 $— $123,302 Equity contracts — (86,982) $(86,982) Total Global Consumer Fund 47 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Total return swap contracts* # $— $— $— $— $— $— $— $— $— $— $— Forward currency contracts # 119 13,208 4,176 13,101 15,907 9,558 5,793 29,125 6,941 20,346 118,274 Total Assets Liabilities: OTC Total return swap contracts* # $— $— $— $— $— $— $85,045 $— $— $— $85,045 Forward currency contracts # 2,031 3,909 939 16,808 — 10,990 15,554 5,064 6,444 82 61,821 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $(94,806) $— $— $— Net amount $(1,912) $9,299 $3,237 $(3,707) $15,907 $(1,432) $— $24,061 $497 $20,264 *
